Citation Nr: 1609658	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for chronic sinusitis and allergic rhinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1982 to February 1985 and from February 1987 to June 2000.  This appeal to the Board of Veterans' Appeals (Board) arises from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which granted service connection for chronic sinusitis and allergic rhinitis with a disability rating of 10 percent effective July 9, 2010.

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's chronic sinusitis and allergic rhinitis has been manifested by pain and tenderness of affected sinus, purulent discharge or crusting, varying degrees of sputum and mucous, and permanent hypertrophy of the nasal turbinates.  The Veteran has not had any sinus surgeries and his sinusitis has been periodic in nature.

2.  For the period from July 9, 2010 to April 7, 2012, the Veteran's chronic sinusitis and allergic rhinitis has been manifested by four incapacitating episodes of sinusitis requiring 4-6 weeks of antibiotic treatment. 

3.  For the period from April 8, 2012, the Veteran's chronic sinusitis and allergic rhinitis has been manifested by seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 






CONCLUSION OF LAW

The criteria for an initial rating of 30 percent but not greater for the Veteran's chronic sinusitis and allergic rhinitis for the entire period on appeal have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1-4.3, 4.7, 4.97, Diagnostic Codes 6510-6514.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and treatment records from various VA medical centers (VAMCs), including the Miami, Florida VAMC and the Bay Pines, Florida healthcare system (HCS).  The Veteran has also submitted personal statements in support of his claim.  The Veteran has not identified any additional evidence in support of his claim. 

The RO conducted medical inquiry in the form of VA examinations in November 2010 and April 2013.  As the VA examiners that administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of entitlement to service connection for respiratory disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran's service-connected chronic sinusitis and allergic rhinitis has been rated as 10 percent disabling by the RO, effective July 9, 2010.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The Veteran contends that the functional impact of the symptoms of his chronic sinusitis and allergic rhinitis are more severe than the RO has acknowledged, such that he is entitled to a disability rating greater than 10 percent. 

The RO rated the Veteran's chronic sinusitis and allergic rhinitis as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, which are the diagnostic codes for all categories of sinusitis, to include chronic maxillary sinusitis.  Under this diagnostic code, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.
  
A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

A note under DC 6513 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

The relevant evidence in this case consists of VA examinations dated in November 2010 and April 2013, VA treatment records, and a statement submitted by the Veteran regarding his history of symptoms and treatment associated with his chronic sinusitis and allergic rhinitis.

The Veteran was afforded a VA examination in November 2010 for the purpose of determining the nature and etiology of his chronic sinusitis and allergic rhinitis.  The Veteran reported that he had a history of allergies and congestion problems that were treated with antibiotics and nasal sprays, but that he had no sinus surgery.  He also reported that he had four incapacitating episodes in the past year requiring 4-6 weeks of antibiotic treatment and six non-incapacitating episodes in the past year with symptoms of headache, purulent drainage, and sinus pain that lasted 7 to 14 days.  After a physical examination and a thorough review of the claims file, the examiner diagnosed the Veteran with chronic sinusitis and allergic rhinitis.  He offered no opinion as the functional impact of the conditions on the Veteran's ability to work, as the Veteran was unemployed at the time, but did state that the Veteran's chronic sinusitis and allergic rhinitis had no effect on usual daily activities.  

The Veteran was afforded another VA examination in April 2013 for the purpose of determining the functional impact that the Veteran's chronic sinusitis and allergic rhinitis has on his ability to work.  The Veteran reported that the symptoms of his conditions include mucous and sputum discharge, sore throat, and sinus pressure and tenderness.  He reported that he did not have any sinus surgery and he stated that he gets 6-10 infections per year.  He also stated that he has seasonal allergies, although it is unclear whether these seasonal allergies are include in the total tally of yearly infections.  In addition, the Veteran asserted that his occupation is a carpenter but that he "cannot do the work due to his knee conditions." 

With regards to the number of acute episodes of sinusitis, the Veteran reported that he did not have any incapacitating episodes in the past year requiring 4-6 weeks of antibiotic treatment.  However, he did report that he had seven or more non-incapacitating episodes in the past year with symptoms of headache, purulent drainage, and sinus pain.  In response to the query of what functional impact the Veteran's chronic sinusitis and allergic rhinitis has on his ability to work, the examiner opined that the Veteran's conditions "cause increased absenteeism and decreased productivity."  Furthermore, the examiner stated that the Veteran uses multiple prescription medications to treat his conditions.  He also stated that the Veteran's conditions do not interfere with his activities of daily living.  The examiner did not offer any rationale in support of his opinions. 

Outpatient records from the Miami VAMC, the Bay Pines VA HCS, and the Key West, Florida Community Based Outpatient Center, dated from May 2008 to November 2012, document the Veteran's diagnosis of chronic sinusitis and allergic rhinitis and his treatment of the same.  According to a November 2008 outpatient report from the Bay Pines VA HCS, the Veteran was diagnosed with allergic rhinitis in January 2005.  Although there is no formal diagnosis of chronic sinusitis, the outpatient records show repeated complaints of sinusitis which are attributed to the Veteran's allergic rhinitis on a seasonal basis.  The Veteran was prescribed prescription medication for his chronic sinusitis and allergic rhinitis and was kept on the same medication regimen during the time period reflected in the VA outpatient records. 

In the Veteran's December 2012 substantive appeal, he asserted that he qualifies for a higher initial rating of his chronic sinusitis and allergic rhinitis on the basis that his symptoms result in periods of incapacity.  Specifically, the Veteran stated that his attacks of sinusitis require bed rest and compel him to visit a doctor, which he contends satisfies the definition of an incapacitating episode as outlined in 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  Furthermore, he noted that he was receiving a double dose of antibiotics to treat his condition at the time. 

After reviewing the relevant evidence before it, the Board concludes that the symptoms of the Veteran's chronic sinusitis and allergic rhinitis most closely correspond with a disability rating of 30 percent.  The Board must clarify, however, that the Veteran's disability picture differed substantially from the date of his November 2010 VA examination and the date twelve months prior to his April 2013 VA examination, specifically, April 8 2012.  Accordingly, although the Veteran is entitled to a 30 percent disability rating for the entire period on appeal, the justification for that rating is not the same during the period from July 9, 2010 to April 7, 2012 as it is for the period commencing April 8, 2012. 

For the period from July 9, 2010, the date of the Veteran's claim, to April 7, 2012, the date one day before the 12 month period prior to the Veteran's April 8, 2013 VA examination, the Veteran qualifies for a 30 percent disability rating due to the fact that he reported having four incapacitating episodes of sinusitis during the November 2010 VA examination.  As stated above, 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 defines an incapacitating episode of sinusitis as one "that requires bed rest and treatment by a physician."  The Veteran asserted in his December 2012 substantive appeal that his sinusitis episodes require bed rest and compel him to visit a physician.  

The Veteran, as a layperson, is competent to describe the symptoms of his chronic sinusitis and allergic rhinitis and the functional effect that those symptoms have on him.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In particular, reporting that one has sinusitis episodes that require bed rest is not the kind of medical determination that can only be made by a medical professional with specialized education, training, or experience.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board notes that the Veteran's assertion that he visits a physician upon having a sinusitis episode is corroborated by the VA outpatient records, which reflect periodic complaints of sinusitis.  Accordingly, in light of the fact that the November 2010 VA examiner reported that the Veteran had four incapacitating episodes of sinusitis in the past year requiring 4-6 weeks of antibiotic treatment, which is fully supported by the VA outpatient records and the Veteran's own statements, the Board finds that the Veteran is entitled to a disability rating of 30 percent for the period from July 9, 2010 to April 7, 2012 for his chronic sinusitis and allergic rhinitis on the basis of having 3 or more incapacitating episodes as defined under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514. 

Moving on to the period commencing April 8, 2012, the Veteran qualifies for a 30 percent disability rating due to the fact that he reported during the April 2013 VA examination that he had seven or more non-incapacitating episodes of sinusitis in the past year with symptoms of headache, purulent drainage, and sinus pain.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, does not qualify what a non-incapacitating sinusitis episode is characterized by.  Thus, recognizing that the April 2013 VA examiner reported that the Veteran had the requisite number of non-incapacitating sinusitis episodes, and having no evidence in the record to otherwise refute it, the Board finds that the Veteran is entitled to a disability rating of 30 percent for the period commencing April 8, 2012, 12 months prior to the date of the VA examination, as this is the period contemplated by the VA examiner. 

To qualify for entitlement to a disability rating of 50 percent for chronic sinusitis and allergic rhinitis at any point during the pendency of the appeal, the Veteran must demonstrate that he either had radical surgery with chronic osteomyelitis or had near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus.  Furthermore, the Veteran must demonstrate that he had purulent discharge or crusting after repeated surgeries.  In both the October 2010 and April 2013 VA examinations, the Veteran reported that he had not had any sinus surgery.  Furthermore, he reported on the April 2013 examination that he had between 6 and 10 sinusitis attacks in the past year and he reported on the October 2010 examination that he had frequent episodes of sinusitis.  Neither of these characterizations qualifies as "near constant".  Accordingly, the Board finds that the Veteran is not entitled to a disability rating of 50 percent for his chronic sinusitis and allergic rhinitis, which is the next disability rating above 30 percent and is the highest schedular rating possible for chronic sinusitis. 

Taking together the two distinct justifications for a 30 percent disability rating, and in recognition of the fact that the Veteran does not qualify for a 50 percent disability at any point during the pendency of the appeal, the Board concludes that the Veteran is entitled to a 30 percent disability but not greater for his service-connected chronic sinusitis and allergic rhinitis for the entire period on appeal. 

Other Considerations

In evaluating the Veteran's service-connected chronic sinusitis and allergic rhinitis, the Board notes that it took into account the potential applicability of "staged" rating(s).  However, a thorough review of the evidence of record did not disclose any distinctive period where the symptoms of chronic sinusitis and allergic rhinitis met or nearly approximated the criteria for a rating in excess of those currently in effect.  Therefore, no additional "staged" rating is warranted in this case.

The Board has considered the potential application of an extraschedular rating at all times that the case has been pending, as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's chronic sinusitis and allergic rhinitis is so unusual or exceptional in nature as to render the assigned schedular rating inadequate at any time during the pendency of the case.  The medical evidence indicates that the chronic sinusitis and allergic rhinitis have a functional impact on the Veteran's ability to work, but as he stated himself in the April 2013 VA examination, the reason he cannot work is due to his knee conditions, not his chronic sinusitis and allergic rhinitis.  The Veteran has episodes which require periodic visits to his primary care physician, but his episodes do not rise to the level of "frequent periods of hospitalization".  Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his chronic sinusitis and allergic rhinitis is of sufficient severity to produce unemployability.  Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A 30 percent initial rating but not greater for chronic sinusitis and allergic rhinitis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


